DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 05/02/2022. Claims 1, 6-10, 14-16 and 20 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 103 in the previous Office action, Applicant amends independent claims and provides on pages 7-10 of the amendment arguments which have been fully considered but they are not persuasive because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Applicant argues on last paragraph of page 8 of the amendment:
“For example, while Cho appears to disclose a method for fabricating a photosensitive touch substrate, Cho is silent with regard to the features of "the second electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process so that an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate; forming a pattern including a connection electrode and the first electrode of the photosensitive device; the connection electrode connects the first electrode of the light emitting device with the drain of the drive transistor through the first via hole (on the planarization layer)" recited in amended claim 1.”
	
	As discussed in the below rejection, Cho teaches the limitation, “an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate,” and Yamazaki teaches other limitations. See the new ground of the below rejection of the newly amended claims 1 and 10 to see how the combination of Cho and Yamazaki obviously discloses all limitations of these claims. 
Applicant argues on last paragraph of page 9 of the amendment:
“Examiner asserts that Yamazaki discloses "the second electrode (193) of the 
photosensitive device and the first electrode (194) of the light emitting device are formed by a one-time mask process and the second electrode (193) of the photosensitive device and the first electrode (194) of the light emitting device are disposed in a same layer and are formed by a same material". Applicant respectfully disagrees. In particular, as can be seen from Fig. 8 of Yamazaki, the electrode 194 and the electrode 193 are formed using the same mask process, but the orthographic projection of the electrode 194 on the substrate does not cover the orthographic projection of the first receiving groove on the substrate at all.”

Since the arguments are respect to the rejections of the previous Office action and independent claims are newly amended, examiner suggests Applicant to see the new rejection of the newly amended claims 1 and 10 made below to see how the combination of Cho and Yamazaki obviously renders all limitations of these claims. Any further questions or arguments can be discussed upon the interview request.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10, 14-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “the second electrode of the photosensitive device and the first electrode of the light emitting diode are formed by a one-time process so that an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate” in lines 11-14, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, the terms, “an orthographic projection of the first electrode of the light emitting device” and “an orthographic projection of the first receiving groove,” are not found in the original disclosure, specifically page 17 lines 27-32 of the specification indicated by the Applicant on page 7 of the amendment. Second, the feature, “an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate,” is not disclosed in the original disclosure, specifically page 17 lines 27-32 of the specification indicated by the Applicant on page 7 of the amendment. Third, as best understood, Fig. 17 explicitly shows the first receiving grove 71 in the pixel defining layer 7 covering a portion of the first electrode 51 of the light emitting device 5 in a plan view as seen from the top. However, the original disclosure does not explicitly discuss in detail the above feature of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition, claim 1 further recites a limitation, “etching a first via hole on the planarization layer” in line 19, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically page 5 lines 2-3 or lines 15-16 of the specification, explicitly discloses “a first via hole disposed in the planarization layer,” but not “a first via hole on the planarization layer” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Also, see the current claim 10 recites “a first via hole disposed in the planarization layer.”

	As per claims 6-9, these claims are therefore rejected for at least the reason set forth in claim 1 above.

As per claim 10, this claim recites a limitation, “the second electrode of the photosensitive device and the first electrode of the light emitting diode are disposed in a same layer and are formed by a same material so that an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate” in lines 19-22, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, the terms, “an orthographic projection of the first electrode of the light emitting device” and “an orthographic projection of the first receiving groove,” are not found in the original disclosure, specifically page 17 lines 27-32 of the specification indicated by the Applicant on page 7 of the amendment. Second, the feature, “an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate,” is not disclosed in the original disclosure, specifically page 17 lines 27-32 of the specification indicated by the Applicant on page 7 of the amendment. Third, as best understood, Fig. 17 explicitly shows the first receiving grove 71 in the pixel defining layer 7 covering a portion of the first electrode 51 of the light emitting device 5 in a plan view as seen from the top. However, the original disclosure does not explicitly discuss in detail the above feature of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 14-16 and 20, these claims are therefore rejected for at least the reason set forth in claim 10 above.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0037729 A1; hereinafter Cho) in view of Yamazaki (US 2010/0007632 A1.)
As per claims 1, 10 and 16, Cho discloses a display apparatus comprising a photosensitive touch substrate and a method of fabricating the photosensitive touch substrate (see at least Figs. 1, 4, 6-7; ¶ 2, disclosing the OLED display device, as the claimed display apparatus, comprising a photosensitive touch substrate 100/180/190 and a method of forming the photosensitive touch substrate,) the photosensitive touch substrate (see at least Figs. 4, 6, 7) comprising: 
a substrate (102;) 
a light emitting device (150;) and 
a photosensitive device (152,) 
wherein the light emitting device and photosensitive device are disposed on the substrate (see at least Figs. 4, 6, 7,)
wherein the light emitting device (150) comprises, sequentially disposed on the substrate (see at least Figs. 4, 6, 7):
 	a first electrode integrally formed by a first portion directly contacting and covering the light emitting material layer and a second portion disposed in a connection hole, directly connected with the first portion, and having same material with the first portion (see at least Fig. 6 or 7, disclosing a first electrode (130a) integrally formed by a first portion directly contacting and covering the light emitting material layer (132a) and a second portion disposed in a connection hole (126), directly connected with the second portion, and having same material with the first portion;)
 	a light emitting material layer (132a;) and 
 	a second electrode (138a,) 
wherein the photosensitive device (152) comprises, sequentially disposed on the substrate (see at least Figs. 4, 6, 7):
 	a first electrode (130b;) 
 	a photosensitive functional layer (134a;) and 
 	a second electrode (138b,) 
wherein the second electrode of the photosensitive device is in direct contact with a top surface of the photosensitive functional layer, the first electrode of the light emitting device is in direct contact with a bottom surface of the light emitting material layer (see at least Figs. 4, 6, 7, disclosing the second electrode 138b of the photosensitive device being in direct contact with a top surface of the photosensitive functional layer 134a, the first electrode 130a of the light emitting device being in direct contact with a bottom surface of the light emitting material layer 132a,) the light emitting material layer is located in a first receiving groove in a pixel defining layer (see at least Fig. 6 or 7, disclosing the light emitting material layer 132a located in a first receiving groove being in a pixel defining layer 128 and completely covered by the first electrode 130a of the light emitting device 150,) an orthographic projection of the first electrode of the light emitting device on the substrate completely covers an orthographic projection of the first receiving groove on the substrate (see at least Fig. 6 or 7, disclosing an orthographic projection of the first electrode 130a of the light emitting device 150 on the substrate 102 completely covering an orthographic projection of the first receiving groove on the substrate;) 
wherein the photosensitive touch substrate (see at least Figs. 4, 6, 7; ¶ 21) further comprises:
a drive transistor (T2) and a read transistor (T3) disposed on the substrate (102); and 
a planarization layer (124) disposed on a layer where the drive transistor (T2) and the read transistor (T3) are located, a first via hole (126) disposed in the planarization layer (124) at a position corresponding to a drain of the drive transistor (T2), and a second via hole (126) disposed in the planarization layer (124) at a position corresponding to a source of the read transistor (T3),
wherein the first electrode (130b) of the photosensitive device (152) covers the second via hole (126) and 
wherein the first electrode (130b) of the photosensitive device (152) is directly connected to the source of the read transistor (T3) through the second via hole (126).
Cho further teaches before forming the light emitting device (150) and the photosensitive device (152) on the substrate (102), the method (see at least Figs. 1, 4, 6, 7; ¶ 21, ¶ 22) further comprises: 
forming a drive transistor (T2) and a read transistor (T3) on the substrate (102); 
forming a planarization layer (124) on the substrate (102);
etching a first via hole (126) at a position corresponding to a drain of the drive transistor (T2) and etching a second via hole (126) at a position corresponding to a source of the read transistor (T3); and 
wherein the first electrode (130b) of the photosensitive device (152) is directly connected to the source of the read transistor (T3) through the second via hole (126).

Accordingly, Cho discloses all limitations of these claims except that Cho does not explicitly disclose limitations, (i) “a connection electrode” of claims 1 and 10, “wherein the connection electrode connects the first electrode of the light emitting device with the drain of the drive transistor through the first via hole” of claims 1 and 10, and (iii) “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process” of claim 1 or “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are disposed in a same layer and are formed by a same material” of claim 10.

However, in the same field of endeavor, Yamazaki discloses a related photosensitive touch substrate (see at least Fig. 8) and an associate method for fabricating the same (see at least ¶ [0002],) the photosensitive touch substrate (see at least Fig. 8) which comprises: 
a substrate (100;) 
a light emitting device (199, 194;) and 
a photosensitive device (193, 113, 114,) 
wherein the light emitting device and photosensitive device are disposed on the substrate (see at least Fig. 8,)
wherein the light emitting device comprises, sequentially disposed on the substrate (see at least Figs. 4, 6, 7):
 	a first electrode formed by a first portion directly contacting and covering a light emitting material layer and a second portion disposed in a connection hole and directly connected with the first portion (see at least Fig. 8, disclosing a first electrode [194, 195] formed by a first portion 195 directly contacting and covering a light emitting material layer 197 and a second portion 194 disposed in a connection hole and directly connected with the first portion 195;)
 	a light emitting material layer (197;) and 
 	a second electrode (198,) 
wherein the photosensitive device comprises, sequentially disposed on the substrate (see at least Fig. 8):
 	a first electrode (114;) 
 	a photosensitive functional layer (113;) and 
 	a second electrode (193,) 
wherein the second electrode of the photosensitive device is in direct contact with a top surface of the photosensitive functional layer, the first electrode of the light emitting device is in direct contact with a bottom surface of the light emitting material layer (see at least Fig. 8, disclosing the second electrode 193 of the photosensitive device being in direct contact with a top surface of the photosensitive functional layer 113, the first electrode 194 of the light emitting device being in direct contact with a bottom surface of the element 195, as the bottom surface of the light emitting material layer [197, 195],)
wherein the second electrode (193) of the photosensitive device and the second portion (194) of the first electrode (194, 195) of the light emitting device are formed by a one-time mask process and the second electrode (193) of the photosensitive device and the second portion (194) of the first electrode (194, 195) of the light emitting device are disposed in a same layer and are formed by a same material (see at least Fig. 8; ¶¶ 160-161) and wherein before forming the light emitting device and the photosensitive device on the substrate, the method (see at least Fig. 8) further comprises: 
forming a drive transistor (102) and a read transistor (101) on the substrate (100); 
forming a planarization layer (190) on the substrate (100);
etching a first via hole (having a portion of 191 disposed therein) at a position corresponding to a drain of the drive transistor (102), and etching a second via hole (having a portion of 114 disposed therein) at a position corresponding to a source of the read transistor (101); 
 forming a pattern including a connection electrode and the first electrode of the photosensitive device (see at least Fig. 6 or 7, disclosing: forming a pattern including a connection electrode (191) and the first electrode (114) of the photosensitive device;)
 	 wherein the connection electrode connects the first electrode of the light emitting device with the drain of the drive transistor through the first via hole (see at least Fig. 6 or 7, disclosing the connection electrode (191) connecting the second portion (194) of the first electrode (194, 195) of the light emitting device with the drain of the drive transistor (102) through the first via hole;) and 
wherein the first electrode (114) of the photosensitive device is directly connected to the source of the read transistor (101) through the second via hole.

Cho, as discussed above, discloses the photosensitive touch substrate, without a connection electrode, being substantially similar to the photosensitive touch substrate of the first embodiment illustrated by Fig. 8 of the instant application. Yamazaki, as discussed above, discloses the photosensitive touch substrate, with a connection electrode, being substantially similar to the photosensitive touch substrate of the second embodiment illustrated by Fig. 17 of the instant application. The instant application, specifically the specification at page 18, lines 14-19, discloses both the photosensitive touch substrate without a connection electrode and the photosensitive touch substrate with a connection electrode providing the same benefits. 
Moreover, Cho, as discussed above, discloses the first electrode of the light-emitting device integrally formed by the first portion and the second portion having same material with the first portion. Yamazaki, as discussed above, discloses the first electrode of the light-emitting device formed by the first portion and the second portion; and the second electrode of the photosensitive device and the second portion of the first transistor formed by a one-time mask process by forming and disposing the second electrode of the photosensitive device and the second portion of the first transistor with a same material and in a same layer. 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned technique of utilizing a connection electrode in the photosensitive touch substrate of the Cho reference and to modify the Cho reference to have the first electrode of the light emitting device and the second electrode of the photosensitive device formed by a one-time mask process by forming and disposing the second electrode of the photosensitive device and the first transistor in a same layer of the same material, in view of the above teaching of the Cho reference and the above teaching in the Yamazaki reference, to obtain at least the same predictable result of effectively integrating the touch panel into the OLED display device, as taught by Cho at least at ¶ 5 and Yamazaki at least at ¶ 19 while simplifying the manufacturing process with the above-discussed first portion of the first transistor, the above-discussed second portion of the first transistor, and the second electrode of the photosensitive device formed by a one-time mask process and disposed in the same layer of the same material. Accordingly, the above combination of Cho and Yamazaki obviously renders all limitations of these claims.

As per claims 6, 14 and 20, the above modified Cho obviously renders wherein a third via hole is formed by etching at a position of the planarization layer (see Yamazaki at least Fig. 8, disclosing a third via hole is formed by etching at a position of the planarization layer 190; Cho at least Fig. 6 or 7, also disclosing the planarization layer 128) corresponding to the drain of the read transistor (see Yamazaki at least Fig. 8, disclosing the read transistor 101; Cho at least Fig. 6 or 7, also disclosing the read transistor T3), and the third via hole is formed while the first via hole and the second via hole are formed (see Yamazaki at least Fig. 8;) and wherein a signal-reading line is formed while the connection electrode (191 of Yamazaki) and the first electrode (114 of Yamazaki Fig. 8; 130b of Cho Fig. 6 or 7) of the photosensitive device are formed; and wherein the signal-reading line is connected to the drain of the read transistor (101 of Yamazaki Fig. 8; T3 of Cho Fig. 6 or 7) through the third via hole (see Yamazaki at least Fig. 8.)

As per claim 7, the above modified Cho obviously renders wherein the light emitting device, the photosensitive functional layer and the second electrode of the photosensitive device are formed by: 
forming the photosensitive functional layer on the substrate on which the connection electrode and the first electrode of the photosensitive device are formed (see at least Yamazaki at least Fig. 8, disclosing: forming the photosensitive functional layer (113) on the substrate (100) on which the connection electrode (191) and the first electrode (114) of the photosensitive device are formed;) 
forming an interlayer insulating layer (192) (see at least Yamazaki at least Fig. 8;)
forming a fourth via hole at a position corresponding to the connection electrode and forming a fifth via hole at a position corresponding to the photosensitive functional layer of the photosensitive device (see Yamazaki at least Fig. 8;) 
forming a pattern including the first electrode of the light emitting device located in the fourth via hole and the second electrode of the photosensitive device located in the fifth via hole by a one-time mask process (see the discussion in the rejection of claim 1; see Yamazaki at least Fig. 8;) 
forming the pixel defining layer (see the discussion in the rejection of claim 1; see Yamazaki at least Fig. 8; see Cho Fig. 6 or 7;)
forming the first receiving groove at a position corresponding to the first electrode of the light emitting device (see the discussion in the rejection of claim 1; see Yamazaki at least Fig. 8; see Cho at least Fig. 6 or 7;) 
forming the light emitting material layer in the first receiving groove (see the discussion in the rejection of claim 1; see Yamazaki at least Fig. 8; see Cho at least Fig. 6 or 7;) and 
forming a pattern including the second electrode of the light emitting device by a one-time mask process (see the discussion in the rejection of claim 1; see Yamazaki at least Fig. 8.)

As per claims 8 and 15, Cho, as discussed in the above rejection of claims 1 and 10, discloses the photosensitive functional layer (134a) and further discloses forming a pattern including the photosensitive functional layer (134a) at a position corresponding to the first electrode (130b) of the photosensitive device by a one-time mask process (see Cho at least Figs. 1, 4, 6, 7.) Cho is silent to “the photosensitive layer is formed by: depositing or disposing an N-type a-Si layer, an intrinsic a-Si layer, and a P-type a-Si layer sequentially in a direction away from the substrate” of claims 8 and 15.
However, Yamazaki discloses the photosensitive layer formed by: depositing or disposing an N-type a-Si layer, an intrinsic a-Si layer, and a P-type a-Si layer sequentially in a direction away from the substrate (see Yamazaki at least Fig. 8; ¶ [0159], disclosing the photosensitive layer formed by: depositing an N-type a-Si layer 110, an intrinsic a-Si layer 111, and a P-type a-Si layer 112 sequentially in a direction away from the substrate 100,) and forming a pattern including the photosensitive functional layer at a position corresponding to the first electrode of the photosensitive device by a one-time mask process (see Yamazaki at least Fig. 8; ¶ [0159], disclosing: forming a pattern including the photosensitive functional layer 113 at a position corresponding to the first electrode 114 of the photosensitive device by a one-time mask process.) Yamazaki further teaches an advantage in using the above-discussed photosensitive layer of having the spectral sensitivity being close to the visibility and reducing the sensing time (see at least ¶ [0022].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the photosensitive layer formed by: depositing or disposing an N-type a-Si layer, an intrinsic a-Si layer, and a P-type a-Si layer sequentially in a direction away from the substrate, in the Cho photosensitive touch substrate, in view of the above teaching in the Yamazaki reference, to improve the above modified photosensitive touch substrate of the Cho reference for the predictable result of having the spectral sensitivity being close to the visibility and reducing the sensing time. Accordingly, the above combination of Cho and Yamazaki obviously renders all limitations of these claims.

As per claim 9, Cho further discloses the photosensitive device being a photodiode and the first electrode of the photosensitive device being an anode or a cathode of the photodiode (see at least Figs. 6, 7; ¶¶ 21, 24, 35, disclosing the photosensitive device 152 being a photodiode and the first electrode 130b of the photosensitive device 152 being an anode or a cathode of the photodiode.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30M-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626